Opinion
Pee Curiam,
The findings of the chancellor are supported by substantial evidence. Having been confirmed by the court en banc, on exceptions thereto, they have the binding effect of a jury’s verdict and will not be disturbed on *491appeal: Maxwell v. Schaefer, 381 Pa. 13, 19, 112 A. 2d 69. From the findings, so established, the chancellor correctly drew the legal conclusions which, in turn, have resulted in the final decree entered by the court en banc.
The decree is affirmed at the appellant’s costs.